MATHEWS, Justice.
The record and briefs in this cause have been carefully examined by the Court and it appears that all questions raised by the assignments of error by all the parties have heretofore been determined by this Court. No good purpose would be served 'by writing an 'opinion reiterating and re*659affirming our former opinions. It is sufficient to say that each and every assignment of error has ¡been carefully considered and each of them is without merit.
Affirmed.
ROBERTS, C. J., and TERRELL and SEBRING, JJ., concur.